Title: From Alexander Hamilton to James McHenry, 8 November 1799
From: Hamilton, Alexander
To: McHenry, James


          
            Sir,
            NY. Nor. 8th—1799
          
          I send enclose to you a letter from Lt. Wands who bears in his regiment the character of an useful officer. He has been particularly serviceable in the recruiting business. Unless there be something — or a special interposition in his favour improper I think it would be attended with advantage to the public If it is not thought that the precedent would be an inconvenient one I think the service would be benefitted by a compliance with his request.
          With great respect &c
          S of War
        